FILED
                   IN THE SUPREME COURT OF TENNESSEE
                              AT NASHVILLE         December 8, 1997

                                                              Cecil W. Crowson
                                                             Appellate Court Clerk
                                               NOT FOR PUBLICATION


KENNETH McDANIEL,                       )
                                        )      Filed:   December 8, 1997
      Plaintiff/Appellee,               )
                                        )
Vs.                                     )           Davidson Circuit
                                        )
CSX TRANSPORTATION, INC.,               )
                                        )      No. 01S01-9605-CV-00095
      Defendant/Appellant.              )




                     ORDER ON PETITION FOR REHEARING

      The defendant has filed a petition for rehearing of this appeal pursuant to

Tenn. R. App. P. 39. We have considered all of the arguments raised in the petition

and have found them to be without merit.



      Accordingly, it is ORDERED that the petition for rehearing is denied.




                                               PER CURIAM